WEBB, J.
This is a petitory action involving the S% of the NE% of Section 13, Township 15 North, Range 15 West, of Caddo parish, Louisiana. Plaintiff claims title under mesne conveyances from the United States, while defendant claims title by possession for a period of thirty years, and pleads in support of her title the prescription of thirty years.
On trial plaintiff introduced the acts of conveyance relied upon in evidence and defendant introduced parol testimony to show possession in support of the prescription pleaded. Defendant- appeals from a judgment in favor of plaintiff recognizing him as the owner of the property.
Plaintiff having shown title by mesne conveyances from the United States, it is conceded that it was essential that defendant should clearly show possession by her, or another than plaintiff, for a period of thirty years (Ellis v. Prevost, 19 La. 251, and authorities cited); but even construing the evidence most favorably to defendant, we find that she failed to establish that either she or anyone else had possession of the property for a period of thirty years. The judgment appealed from is therefore affirmed.